Name: Commission Regulation (EU) NoÃ 319/2014 of 27Ã March 2014 on the fees and charges levied by the European Aviation Safety Agency, and repealing Regulation (EC) NoÃ 593/2007 Text with EEA relevance
 Type: Regulation
 Subject Matter: transport policy;  EU institutions and European civil service;  marketing;  taxation
 Date Published: nan

 28.3.2014 EN Official Journal of the European Union L 93/58 COMMISSION REGULATION (EU) No 319/2014 of 27 March 2014 on the fees and charges levied by the European Aviation Safety Agency, and repealing Regulation (EC) No 593/2007 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), in particular Article 64(1) thereof, After consulting the Management Board of the European Aviation Safety Agency, Whereas: (1) The revenues of the European Aviation Safety Agency (hereinafter the Agency), consist of a contribution from the Union and from any European third country which has entered into the agreements referred to in Article 66 of Regulation (EC) No 216/2008, of the fees paid by applicants for certificates and approvals issued, maintained or amended by the Agency, and of charges for publications, handling of appeals, training and any other service provided by the Agency. (2) Commission Regulation (EC) No 593/2007 (2) established the fees and charges to be levied by the Agency. However, the tariffs need to be adjusted in order to ensure a balance between the costs incurred by the Agency for related certification tasks and services provided, and the revenues to cover said costs. (3) Fees and charges provided for in this Regulation should be set in a transparent, fair and uniform manner. (4) The fees levied by the Agency should not jeopardize the competitiveness of the European industries concerned. Furthermore, they should be established on a basis which takes due account of the ability of small undertakings to pay. (5) While civil aviation safety should be the prime concern, the Agency should nevertheless take full account of cost efficiency when conducting the tasks incumbent on it. (6) The geographical location of the undertakings in the territories of the Member States should not be a discriminatory factor. Consequently, the travel costs related to the certification tasks carried out on behalf of such undertakings should be aggregated and divided between the applicants. (7) This Regulation foresees the possibility for the Agency to charge fees for certification tasks which are not mentioned in the Annex to this Regulation, but which fall within the remits of Regulation (EC) No 216/2008. (8) The applicant should have the choice to request a financial quote of the estimated amount to be paid for the certification task or service. The criteria for determining the amount to be paid should be clear, uniform and public. Where it is not possible to accurately determine this amount in advance, transparent principles for assessing the amount to be paid during the provision of the certification task or service should be established by the Agency. (9) Deadlines for the payment of fees and charges levied under this Regulation should be fixed. (10) Appropriate remedies in cases of non-payment should be laid down such as the termination of the related application processes, invalidation of related approvals, prevention of any further provision of certification tasks or services to the same applicant, and recovery of the outstanding amount through available means. (11) The industry should enjoy good financial visibility and be able to anticipate the cost of the fees and charges it will be required to pay. At the same time, it is necessary to ensure a balance between overall expenditure incurred by the Agency in carrying out certification tasks and services provided, and overall income from the fees and charges it levies. In accordance with provisions of the Framework Financial Regulation (3), fees and charges should be set at the level such to avoid a deficit or a significant accumulation of surplus. It should therefore be mandatory to review the levels of fees and charges if a significant deficit or surplus becomes recurrent on the basis of the Agencys financial results and forecasts. (12) Interested parties should be consulted prior to any change of fees. Moreover, the Agency should regularly provide interested parties with information on how and on what basis the fees are calculated. Such information should provide interested parties with an insight into the costs incurred by the Agency and its productivity. (13) The tariffs set out in this Regulation should be based on Agencys forecasts as regards its workload and related costs. The revision of the tariffs should follow a procedure that permits amendment without undue delay based on the Agencys experience gained from the application of this Regulation, continuous resource and working methodology monitoring and associated efficiency gains, and the continuous assessment of the financial needs. In this context it should be noted that the Agency will, no later than January 2016, be obliged to cover, from the fees and charges income, contributions to the pension schemes of its staff financed through the Agencys fees and charges. The fees and charges will need to be adjusted to meet that financial requirement. (14) The costs related to services provided by the Agency in the field of air traffic management and air navigation services (ATM/ANS) will need to become eligible to be financed by charges imposed on users of air navigation services in accordance with Article 6 of Commission Implementing Regulation (EU) No 391/2013 (4). (15) It is reasonable that the full payment of the charges for an appeal against decisions of the Agency is a prerequisite for the appeal to be admissible. (16) Agreements referred to in Article 12(1) of Regulation (EC) No 216/2008 should provide a basis for the evaluation of the actual workload involved in the certification of third countries products. In principle, the process for validation by the Agency of certificates issued by a third country with which the Union has an appropriate agreement is described in these agreements and should result in a different workload from the process required for certification activities by the Agency. (17) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65(1) of Regulation (EC) No 216/2008. (18) Regulation (EC) No 593/2007 should therefore be repealed, HAS ADOPTED THIS REGULATION: CHAPTER 1 GENERAL PROVISIONS Article 1 Subject matter This Regulation determines the matters for which fees and charges are due, establishes the amount of the fees and charges and the way in which they are to be paid. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) fees means the amounts levied by the Agency and payable by applicants for certification tasks; (b) charges means the amounts levied by the Agency and payable by applicants for services provided by the Agency other than certification or, in the case of an appeal, by the natural or legal person lodging the appeal; (c) certification task means all activities carried out by the Agency directly or indirectly for the purposes of issuing, maintaining or amending certificates pursuant to Regulation (EC) No 216/2008 and its implementing rules; (d) service means all activities carried out by the Agency other than certification task, including supply of goods; (e) applicant means any natural or legal person requesting to benefit from a certification task or a service provided by the Agency; Article 3 Determination of fees and charges 1. The fees and charges shall be demanded and levied by the Agency only in accordance with this Regulation. 2. Member States shall not levy fees for certification tasks, even if they carry out those tasks on behalf of the Agency. The Agency shall reimburse the Member States for the certification tasks they provide on its behalf. 3. Fees and charges shall be denominated and payable in euros. 4. The amounts referred to in Parts I and II of the Annex shall be annually indexed to the inflation rate in accordance with the method set out in Part IV of the Annex. 5. By way of derogation from the fees referred to in the Annex, fees for certification tasks performed in the context of a bilateral agreement between the Union and a third country may be subject to dedicated provisions stipulated in the respective bilateral agreement. Article 4 Payment of fees or charges 1. The Agency shall establish the terms of payment of fees and charges, outlining under which conditions the Agency charges for certification tasks and services. The Agency shall publish the terms on the Agencys website. 2. The applicant shall pay the amount due in full, including possible bank charges related to the payment, within 30 calendar days from the date on which the invoice is notified to the applicant. 3. Where payment of an invoice has not been received by the Agency after the time period referred to in paragraph 2, the Agency may charge interest for each delayed calendar day. 4. The interest rate shall be the rate applied by the European Central Bank to its principal refinancing operations, as published in the C series of the Official Journal of the European Union, in force on the first calendar day of the month in which the due date falls, increased by eight percentage points. 5. Where the Agency has evidence that the applicants financial ability is at risk, it may reject an application unless the applicant provides a bank guarantee or secured deposit. 6. The Agency may reject an application, where the applicant has not fulfilled its payment obligations arising out of certification tasks or services performed by the Agency, unless the applicant pays for the outstanding amounts due for those certification tasks or services provided. Article 5 Travel expenses 1. Where a certification task or service, as referred to in Part I and Part II point 1 of the Annex, is conducted, fully or in part, outside the territories of the Member States, the applicant shall pay the travel expenses according to the formula: 2. For the services referred to in Part II point 2 the applicant shall pay, irrespective of the geographical location where the service is conducted, the travel expenses according to the formula: 3. For the purpose of the formulas referred to in paragraphs 1 and 2, the following shall apply: d = travel expenses due; v = transport costs; a = Official Commission standard rates for Per Diems covering accommodation, meals, local travel within the place of mission and sundry expenses (5); h1 = travel time (hours spent by experts proportionate to the travel involved), charged at the hourly rate set out in Part II point 1 of the Annex; h2 = travel time (hours spent by experts proportionate to the travel involved), charged at the hourly rate set out in Part II point 2 of the Annex; e = average travel costs inside the territories of the Member States, including the average transport costs and average travel time inside the territories of the Member States, multiplied by the hourly rate set out in Part II point 1 of the Annex. It is subject to annual review and indexation. Article 6 Financial Quote 1. The applicant may request a financial estimate for amounts to be paid. 2. Where the applicant requests a financial estimate or its amendment, activities shall be suspended until the relevant estimate has been provided by the Agency and accepted by the applicant. 3. The financial estimate shall be amended by the Agency if it appears that the task is simpler or can be carried faster than initially foreseen or, on the contrary, if it is more complex and takes longer to carry out than the Agency could reasonably have foreseen. CHAPTER II FEES Article 7 General provisions as regards payment of the fees 1. The certification task is subject to prior payment of the full amount of the fee due, unless the Agency decides otherwise after due consideration of the financial risks. The Agency may invoice the fee in one instalment after having received the application or at the start of the annual or surveillance period. 2. The fee to be paid by the applicant for a given certification task shall consist of: (a) a flat fee set out in Part I of the Annex; or (b) a variable fee. 3. The variable fee referred to in point (b) of paragraph 2 shall be established by multiplying the actual number of working hours and the hourly rate set out in Part II point 1 of the Annex. 4. Upon application of future Regulations pertaining to certification tasks to be carried out by the Agency in accordance with the relevant provisions contained in Regulation (EC) No 216/2008, the Agency may levy fees according to Part II point 1 of the Annex for certification tasks other than those referred to in the Annex until such time that specific provisions on the relevant fees to be levied by the Agency can be incorporated in this Regulation. Article 8 Payment periods 1. Fees referred to in tables 1 to 4 of Part I of the Annex shall be levied per application and per period of 12 months. For the period after the first 12 months, the fees shall be 1/365th of the relevant annual fee per day. 2. Fees referred to in table 5 of Part I of the Annex, shall be levied per application. 3. Fees referred to in table 6 of Part I of the Annex, shall be levied per period of 12 months. 4. The fees related to organisations referred to in Tables 7 to 11 of Part I of the Annex shall be levied as follows: (a) approval fees shall be levied per application; (b) surveillance fees shall be levied per period of 12 months; (c) any changes to the organisation that affect its approval have the effect of a recalculation of the surveillance fee due as of the next 12 months period. Article 9 Termination of application 1. The application may be rejected if the fees due for a certification task have not been received upon the expiry of the time period provided for in Article 4(2) and after the Agency has consulted the applicant. 2. The balance of any fees due, calculated on an hourly basis for the ongoing period of 12 months but not exceeding the applicable flat fee, shall be payable in full at the time the Agency stops working on the certification task, together with travel expenses and any other amounts due, in the following cases: (a) if the Agency rejects the application; or (b) a certification task has to be terminated by the Agency because the applicant: (i) has insufficient resources; (ii) fails to comply with the applicable requirements; or (iii) decides to abandon its application or to postpone its project. 3. When, on demand of the applicant, the Agency starts previously stopped certification task again, the Agency shall levy a new fee, irrespective of the fees already paid for the stopped tasks. Article 10 Suspension or revocation of certificate 1. If the outstanding fees have not been received upon the expiry of the time period provided for in Article 4(2), the Agency may suspend or revoke the relevant certificate after having consulted the applicant. 2. If the Agency suspends the certificate due to non-payment of the annual fee or surveillance fee or because the applicant fails to comply with the applicable requirements, the respective fee period shall continue and the applicant shall pay for the period of suspension. 3. If the Agency revokes the certificate, the balance of fees due, calculated on an hourly basis for the ongoing period of 12 months but not exceeding the applicable flat fee, shall be payable in full together with any other amounts due at that time. Article 11 Surrender or transfer of certificates If the certificate holder surrenders or transfers the corresponding certificate, the balance of any fees due, calculated on an hourly basis for the ongoing period of 12 months but not exceeding the applicable flat fee, shall be payable in full on the date the surrender or transfer takes effect, together with travel expenses and any other amounts due at that time. Article 12 Certification tasks on exceptional basis An exceptional increase shall be applied to the fee levied in order to cover all of the costs incurred by the Agency in meeting the special request of the applicant, if due to that request a certification task is exceptionally carried out as follows: (a) by assigning categories of staff, which the Agency would not normally assign under its standard procedures, or (b) by assigning such number of staff that the operation is performed faster than under the Agencys standard procedures. CHAPTER III CHARGES Article 13 Charges 1. The amount of the charges levied by the Agency for services listed in Part II, point 1 of the Annex shall be equal to the real costs of the service provided. To that end the time spent by the Agency shall be invoiced at the hourly rate mentioned in that list. 2. The amount of the charges levied by the Agency for services other than those listed in Part II point 1 of the Annex shall be equal to the real cost of the service provided. To that end, the time spent by the Agency to provide the service shall be invoiced at the hourly rate referred to in Part II point 2 of the Annex. 3. Costs that the Agency may incur in order to perform particular services that cannot be adequately determined and charged using the hourly rate shall be charged in accordance with internal administrative procedures. Article 14 Time of Levying the Charges Unless otherwise decided by the Agency, after due consideration of the financial risks, the charges shall be levied before the service is provided. CHAPTER IV APPEALS Article 15 Processing appeals 1. Charges shall be levied for processing an appeal lodged pursuant to Article 44 of Regulation (EC) No 216/2008. The amounts of charges shall be calculated in accordance with the method set out in Part III of the Annex. The appeal shall be admissible only when the charge for appeal has been paid within the time period referred to in paragraph 3. 2. A legal person lodging the appeal shall submit to the Agency a certificate signed by an authorised officer specifying the turnover of the appellant. That certificate shall be submitted together with the appeal. 3. Appeal charges shall be paid according to the applicable procedure established by the Agency within 60 calendar days from the date on which the appeal was filed at the Agency. 4. If the appeal is concluded in favour of the appellant, the appeal charges paid shall be reimbursed by the Agency. CHAPTER V PROCEDURES OF THE AGENCY Article 16 General provisions 1. The Agency shall distinguish revenue and expenditure which are attributable to certification tasks and services provided. In order to distinguish revenue and expenditure as provided for in the first subparagraph: (a) the fees and charges levied by the Agency shall be kept in a separate account and shall be the subject of a separate accounting procedure; (b) the Agency shall draw up and use analytical accounting for its revenue and expenditure. 2. The fees and charges shall be subject of an overall provisional estimate by the beginning of each financial year. This estimate shall be based on the Agencys previous financial results, its estimate of expenditure and revenue and its forward working plan. 3. If at the end of a financial year the overall revenue from fees, which constitute an assigned revenue in accordance with Article 64(5) of Regulation (EC) No 216/2008, exceeds the overall cost of certification tasks, the excess shall be used to finance certification tasks in accordance with Article 19(1)(a) of the Agencys Financial Regulation. Article 17 Evaluation and Revision 1. The Agency shall provide the Commission, the Management Board and the advisory body of interested parties established in accordance with Article 33(4) of Regulation (EC) No 216/2008 annually with information on the components serving as a basis for determining the amount of the fees. That information shall notably consist in a cost breakdown related to previous and next years. 2. The Annex to this Regulation shall be reviewed periodically by the Agency to ensure that significant information related to the underlying assumptions for anticipated income and expenditure of the Agency is duly reflected in the amounts of fees or charges levied by the Agency. Where necessary, this Regulation may be revised at the latest five years after its entry into force. When necessary, it shall be amended taking into account in particular the income of the Agency and its related costs. 3. The Agency shall consult the advisory body of interested parties referred to in paragraph 1 before giving an opinion on any proposed change in the amounts referred to in the Annex. During that consultation, the Agency shall explain the reasons for the proposed change. CHAPTER VI TRANSITIONAL AND FINAL PROVISIONS Article 18 Repeal Regulation (EC) No 593/2007 is repealed. Article 19 Transitional provisions 1. This Regulation shall apply as follows: (a) the application fees set out in Part I and Part II of the Annex shall apply to any application that has been filed after the entry into force of this Regulation; (b) the annual and surveillance fees set out in Tables 1 to 4 and 6 to 12 of Part I of the Annex shall apply to any ongoing certification task as from the next annual instalment due after the entry into force of this Regulation; (c) the hourly rates set out in Part II of the Annex shall apply as of the entry into force of this Regulation to any ongoing tasks chargeable on an hourly basis; (d) the indexation referred to in Article 3(4) shall take place each year on 1 January following the entry into force of this Regulation, starting January 2015. 2. Notwithstanding Article 18, provisions of Commission Regulations (EC) No 488/2005 (6) and (EC) No 593/2007 shall continue to apply with respect to any fees and charges that are outside the scope of application of this Regulation in accordance with Article 20. Article 20 Entry into force This Regulation shall enter into force on the first day of the month following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EC) No 593/2007 of 31 May 2007 on the fees and charges levied by the European Aviation Safety Agency (OJ L 140, 1.6.2007, p. 3.). (3) Draft Commission delegated Regulation on the framework Financial Regulation for the bodies referred to in Article 208 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002, expected to enter into force as of 1 January 2014. (4) Commission Implementing Regulation (EU) No 391/2013 of 3 May 2013 laying down a common charging scheme for air navigation services (OJ L 128, 9.5.2013, p. 31). (5) See Current per diems rates as communicated on the Commissions EuropeAid website (http://ec.europa.eu/europeaid/work/procedures/implementation/per_diems/index_en.htm), latest update 5 July 2013. (6) Commission Regulation (EC) No 488/2005 of 21 March 2005 on the fees and charges levied by the European Aviation Safety Agency (OJ L 81, 30.3.2005, p. 7). ANNEX CONTENTS: Part I: Tasks charged a flat rate fee Part II: Tasks charged on an hourly basis Part III: Charges for appeals Part IV: Annual inflation rate Part V: Explanatory Note PART I Tasks charged a flat fee Table 1 Type Certificates and Restricted Type Certificates (referred to in subpart B and subpart O in Section A of the Annex I to Commission Regulation (EU) No 748/2012) (1) Flat fee (EUR) Fixed wing aircraft Over 150 000 kg 1 785 000 Over 50 000 kg up to 150 000 kg 1 530 000 Over 22 000 kg up to 50 000 kg 510 000 Over 5 700 kg up to 22 000 kg (including High-Performance Aircraft) 382 500 Over 2 000 kg up to 5 700 kg (except for High-Performance Aircraft) 263 800 Up to 2 000 kg (except for High-Performance Aircraft) 13 940 Very Light Aeroplanes, Powered Sailplanes, Sailplanes 6 970 Light Sport Aeroplanes 5 230 Rotorcraft Large 464 000 Medium 185 600 Small 23 240 Very light rotorcraft 23 240 Other Balloons 6 970 Airships Large 38 630 Airships Medium 15 450 Airships Small 7 730 Propulsion Turbine engines with take-off thrust over 25 KN or take-off power output over 2 000 kW 395 000 Turbine engines with take-off thrust up-to 25 KN or take-off power output up to 2 000 kW 263 300 Non turbine engines 34 860 CS-22.H, CS-VLR App. B engines 17 430 Propeller for use on aircraft over 5 700 kg MTOW 11 910 Propeller for use on aircraft up to 5 700 kg MTOW 3 400 CS-22J Class Propeller 1 700 Parts and Appliances Value above EUR 20 000 8 780 Value between EUR 2 000 and 20 000 5 020 Value below EUR 2 000 2 910 Auxiliary Power Unit (APU) 208 800 Table 2 Derivatives to Type Certificates or Restricted Type Certificates Flat fee (2) (EUR) Fixed wing aircraft Over 150 000 kg 614 100 Over 50 000 kg up to 150 000 kg 368 500 Over 22 000 kg up to 50 000 kg 245 600 Over 5 700 kg up to 22 000 kg (including High-Performance Aircraft) 196 500 Over 2 000 kg up to 5 700 kg (except for High-Performance Aircraft) 93 000 Up to 2 000 kg (except for High-Performance Aircraft) 3 250 Very Light Aeroplanes, Powered Sailplanes, Sailplanes 2 790 Light Sport Aeroplanes 2 090 Rotorcraft Large 185 600 Medium 116 000 Small 11 600 Very light rotorcraft 6 970 Other Balloons 2 790 Airships Large 23 200 Airships Medium 9 280 Airships Small 4 640 Propulsion Turbine engines with take-off thrust over 25 KN or take-off power output over 2 000 kW 80 800 Turbine engines with take-off thrust up-to 25 KN or take-off power output up to 2 000 kW 69 600 Non turbine engines 11 620 CS-22.H, CS-VLR App. B engines 5 810 Propeller for use on aircraft over 5 700 kg MTOW 2 910 Propeller for use on aircraft up to 5 700 kg MTOW 890 CS-22J Class Propeller 450 Parts and Appliances Value above EUR 20 000 Value between EUR 2 000 and 20 000 Value below EUR 2 000 Auxiliary Power Unit (APU) 53 900 Table 3 Supplemental Type Certificates (referred to in subpart E in Section A of the Annex I to Regulation (EC) No 748/2012) Flat fee (3) (EUR) Complex Standard Simple Fixed wing aircraft Over 150 000 kg 60 200 12 850 3 660 Over 50 000 kg up to 150 000 kg 36 130 10 280 2 880 Over 22 000 kg up to 50 000 kg 24 090 7 710 2 620 Over 5 700 kg up to 22 000 kg (including High-Performance Aircraft) 14 450 5 140 2 620 Over 2 000 kg up to 5 700 kg (except for High-Performance Aircraft) 4 420 2 030 1 020 Up to 2 000 kg (except for High-Performance Aircraft) 1 860 1 160 580 Very Light Aeroplanes, Powered Sailplanes, Sailplanes 290 290 290 Light Sport Aeroplanes 220 220 220 Rotorcraft Large 46 400 6 960 2 320 Medium 23 200 4 640 1 860 Small 9 280 3 480 1 160 Very light rotorcraft 1 050 460 290 Other Balloons 990 460 290 Airships Large 11 600 9 280 4 640 Airships Medium 4 640 3 710 1 860 Airships Small 2 320 1 860 930 Propulsion Turbine engines with take-off thrust over 25 KN or take-off power output over 2 000 kW 11 600 6 960 4 640 Turbine engines with take-off thrust up-to 25 KN or take-off power output up to 2 000 kW 6 960 5 460 3 640 Non turbine engines 3 250 1 450 730 CS-22.H, CS-VLR App. B engines 1 630 730 350 Propeller for use on aircraft over 5 700 kg MTOW 2 320 1 160 580 Propeller for use on aircraft up to 5 700 kg MTOW 1 740 870 440 CS-22J Class Propeller 870 440 220 Parts and Appliances Value above EUR 20 000 Value between EUR 2 000 and 20 000 Value below EUR 2 000 Auxiliary Power Unit (APU) 6 960 4 640 2 320 Table 4 Major changes and major repairs (referred to in subparts D and M in Section A of the Annex I to Regulation (EC) No 748/2012) Flat fee (4) (EUR) Complex Standard Simple Fixed wing aircraft Over 150 000 kg 50 800 9 330 3 330 Over 50 000 kg up to 150 000 kg 25 420 7 000 2 140 Over 22 000 kg up to 50 000 kg 20 340 4 670 1 670 Over 5 700 kg up to 22 000 kg (including High-Performance Aircraft) 12 710 2 330 1 670 Over 2 000 kg up to 5 700 kg (except for High-Performance Aircraft) 3 490 1 630 810 Up to 2 000 kg (except for High-Performance Aircraft) 1 280 580 290 Very Light Aeroplanes, Powered Sailplanes, Sailplanes 290 290 290 Light Sport Aeroplanes 220 220 220 Rotorcraft Large 34 800 6 960 2 320 Medium 18 560 4 640 1 620 Small 7 430 3 480 930 Very light rotorcraft 990 460 290 Other Balloons 990 460 290 Airships Large 9 280 6 960 4 640 Airships Medium 3 710 2 780 1 860 Airships Small 1 860 1 390 930 Propulsion Turbine engines with take-off thrust over 25 KN or take-off power output over 2 000 kW 6 410 2 360 1 420 Turbine engines with take-off thrust up-to 25 KN or take-off power output up to 2 000 kW 3 480 1 180 710 Non turbine engines 1 510 700 350 CS-22.H, CS-VLR App. B engines 700 350 290 Propeller for use on aircraft over 5 700 kg MTOW 1 250 290 290 Propeller for use on aircraft up to 5 700 kg MTOW 940 290 290 CS-22J Class Propeller 470 150 150 Parts and Appliances Value above EUR 20 000 Value between EUR 2 000 and 20 000 Value below EUR 2 000 Auxiliary Power Unit (APU) 3 480 1 160 700 Table 5 Minor changes and minor repairs (referred to in subparts D and M in Section A of the Annex I to Regulation (EC) No 748/2012) Flat fee (5) (EUR) Fixed wing aircraft Over 150 000 kg 890 Over 50 000 kg up to 150 000 kg 890 Over 22 000 kg up to 50 000 kg 890 Over 5 700 kg up to 22 000 kg (including High-Performance Aircraft) 890 Over 2 000 kg up to 5 700 kg (except for High-Performance Aircraft) 290 Up to 2 000 kg (except for High-Performance Aircraft) 290 Very Light Aeroplanes, Powered Sailplanes, Sailplanes 290 Light Sport Aeroplanes 220 Rotorcraft Large 460 Medium 460 Small 460 Very light rotorcraft 290 Other Balloons 290 Airships Large 810 Airships Medium 460 Airships Small 460 Propulsion Turbine engines with take-off thrust over 25 KN or take-off power output over 2 000 kW 600 Turbine engines with take-off thrust up-to 25 KN or take-off power output up to 2 000 kW 600 Non turbine engines 290 CS-22.H, CS-VLR App. B engines 290 Propeller for use on aircraft over 5 700 kg MTOW 290 Propeller for use on aircraft up to 5 700 kg MTOW 290 CS-22J Class Propeller 150 Parts and Appliances Value above EUR 20 000 Value between EUR 2 000 and 20 000 Value below EUR 2 000 Auxiliary Power Unit (APU) 460 Table 6 Annual fee for holders of EASA Type Certificates and Restricted Type Certificates and other Type Certificates deemed to be accepted under Regulation (EC) No 216/2008 (referred to in subpart B and subpart O in Section A of the Annex I to Regulation (EC) No 748/2012) Flat fee (6) (7) (8) (EUR) EU Design Non EU Design Fixed wing aircraft Over 150 000 kg 1 078 000 385 400 Over 50 000 kg up to 150 000 kg 852 900 252 600 Over 22 000 kg up to 50 000 kg 257 000 96 300 Over 5 700 kg up to 22 000 kg (including High-Performance Aircraft) 42 010 14 270 Over 2 000 kg up to 5 700 kg (except for High-Performance Aircraft) 4 650 1 630 Up to 2 000 kg (except for High-Performance Aircraft) 2 320 780 Very Light Aeroplanes, Powered Sailplanes, Sailplanes 1 050 350 Light Sport Aeroplanes 780 260 Rotorcraft Large 105 600 33 780 Medium 52 800 18 610 Small 20 880 7 710 Very light rotorcraft 3 490 1 160 Other Balloons 1 050 350 Airships Large 3 480 1 160 Airships Medium 2 320 770 Airships Small 1 860 620 Propulsion Turbine engines with take-off thrust over 25 KN or take-off power output over 2 000 kW 107 100 31 870 Turbine engines with take-off thrust up-to 25 KN or take-off power output up to 2 000 kW 53 550 26 650 Non turbine engines 1 160 410 CS-22.H, CS-VLR App. B engines 580 290 Propeller for use on aircraft over 5 700 kg MTOW 870 290 Propeller for use on aircraft up to 5 700 kg MTOW 440 150 CS-22J Class Propeller 220 70 Parts and Appliances Value above EUR 20 000 4 500 1 500 Value between EUR 2 000 and 20 000 2 250 750 Value below EUR 2 000 1 130 540 Auxiliary Power Unit (APU) 85 000 26 000 Table 7A Design Organisation Approval (referred to in subpart J in Section A of the Annex I to Regulation (EC) No 748/2012) (EUR) Approval fee DOA 1A DOA 1B DOA 2A DOA 1C DOA 2B DOA 3A DOA 2C DOA 3B DOA 3C Staff related below 10 13 600 10 700 8 000 5 400 4 180 10 to 49 38 250 27 320 16 390 10 930 50 to 399 109 300 82 000 54 600 41 830 400 to 999 218 600 163 900 136 600 115 000 1 000 to 2 499 437 200 2 500 to 5 000 655 700 Over 5 000 3 643 000 Surveillance fee Staff related below 10 6 800 5 350 4 000 2 700 2 090 10 to 49 19 130 13 660 8 200 5 460 50 to 399 54 600 40 980 27 320 21 860 400 to 999 109 300 82 000 68 300 60 100 1 000 to 2 499 218 600 2 500 to 5 000 327 900 Over 5 000 1 822 000 Table 7B Alternative Procedures of Design Organisation Approval (referred to in subpart J in Section A of the Annex I to Regulation (EC) No 748/2012) (EUR) Category Description Alternative Procedure to Design Organisation Approval 1A Type certification 7 500 1B Type certification  Continued airworthiness only 3 000 2A Supplemental type certificates (STC) and/or major repairs 6 000 2B STC and/or major repairs  Continued airworthiness only 2 500 3A ETSOA 6 000 3B ETSOA  Continued airworthiness only 3 000 Table 8 Production Organisation Approval (referred to in subpart G in Section A of the Annex I to Regulation (EC) No 748/2012) (EUR) Approval fee Surveillance fee Turnover (9) below 1 million euros 10 460 7 550 Between 1 000 000 and 4 999 999 58 000 36 790 Between 5 000 000 and 9 999 999 206 400 49 050 Between 10 000 000 and 49 999 999 309 600 73 600 Between 50 000 000 and 99 999 999 358 000 174 000 Between 100 000 000 and 499 999 999 417 600 232 000 Between 500 000 000 and 999 999 999 732 100 464 000 Over 999 999 999 2 784 000 2 207 000 Table 9 Maintenance Organisation Approval (referred to in Annex I, subpart F, and Annex II to Commission Regulation (EC) No 2042/2003 (10)) (EUR) Approval fee (11) Surveillance fee (11) Staff related below 5 3 490 2 670 Between 5 and 9 5 810 4 650 Between 10 and 49 15 000 12 000 Between 50 and 99 24 000 24 000 Between 100 and 499 32 080 32 080 Between 500 and 999 44 300 44 300 Over 999 62 200 62 200 Technical Ratings Flat fee based on technical rating (12) Flat fee based on technical rating (12) A 1 12 780 12 780 A 2 2 910 2 910 A 3 5 810 5 810 A 4 580 580 B 1 5 810 5 810 B 2 2 910 2 910 B 3 580 580 C 580 580 Table 10 Maintenance Training Organisation Approval (referred to in Annex IV to Regulation (EC) No 2042/2003) Approval fee (EUR) Surveillance fee (EUR) Staff related below 5 3 490 2 670 Between 5 and 9 9 880 7 670 Between 10 and 49 21 260 19 660 Between 50 and 99 41 310 32 730 Over 99 54 400 50 000 Fee for the second and subsequent additional facility 3 330 2 500 Fee for second and subsequent additional training course 3 330 Fee for training course approval 3 330 Table 11 Continuing Airworthiness Management Organisation Approval (referred to in Part M Subpart G of Annex I to Regulation (EC) No 2042/2003) Flat fee (13) (EUR) Approval fee 50 000 Surveillance fee 50 000 Technical Ratings Flat fee based on technical rating (14) (EUR)  Initial Approval Flat fee based on technical rating (14) (EUR)  Surveillance A1 = airplanes above 5,7 ton 12 500 12 500 A2 = airplanes below 5,7 ton 6 250 6 250 A3 = helicopters 6 250 6 250 A4: all others 6 250 6 250 Table 12 Acceptance of approvals equivalent to Part 145 and Part 147 approvals in accordance with applicable bilateral agreements (EUR) New approvals, per application and per period of first 12 months 1 700 Continuation of existing approvals, per period of 12 months 850 PART II Certification tasks or services charged on an hourly basis 1. Hourly rate Applicable hourly rate [EUR/h] 233 (15) Hourly basis according to the tasks concerned (16): Production without approval Actual number of hours Alternative Methods of Compliance to ADs Actual number of hours Validation support (acceptance of EASA certification by foreign authorities) Actual number of hours EASA acceptance of Maintenance Review Board reports Actual number of hours Transfer of certificates Actual number of hours Approved Training Organisation certificate Actual number of hours Aero-medical Centre certificate Actual number of hours ATM-ANS organisation certificate Actual number of hours Air Traffic Controller Training Organisation certificate Actual number of hours Operational Data related to Type Certificate, changes to Type Certificate and Supplemental Type Certificate Actual number of hours EASA Acceptance of Operational Evaluation Board Reports Actual number of hours Qualification Certificate for Flight Simulation Training Devices Actual number of hours Approval of flight conditions for Permit to fly 3 hours Administrative reissuance of document 1 hour Export certificate of airworthiness (E-CoA) for CS 25 aircraft 6 hours Export certificate of airworthiness (E-CoA) for other aircraft 2 hours 2. Hourly rate for services, other than listed in point 1 Applicable hourly rate [EUR/h] 221 (17) PART III Charges for appeals Charges for appeals shall be calculated as follows: fixed charge shall be multiplied by the coefficient indicated for the corresponding charge category for the person or organisation in question. Fixed charge 10 000 EUR Charge category for natural persons Coefficient 0,1 Charge category for legal persons, according to financial turnover of the appellant in euro Coefficient less than 100 001 0,25 between 100 001 and 1 200 000 0,5 between 1 200 001 and 2 500 000 0,75 between 2 500 001 and 5 000 000 1 between 5 000 001 and 50 000 000 2,5 between 50 000 001 and 500 000 000 5 between 500 000 001 and 1 000 000 000 7,5 over 1 000 000 000 10 PART IV Annual inflation rate Annual inflation rate to be used: Eurostat HICP (All items)  EU 27 (2005 = 100) Percentage change/12 months average Value of the rate to be taken into account: Value of the rate 3 months prior the implementation of the indexation PART V Explanatory Note (1) Certification specifications (CS) referred to in this Annex are those adopted pursuant to Article 19(2) of Regulation (EC) No 216/2008 and published in the Agencys official publication in accordance with EASA Decision 2003/8/EC of 30 October 2003 (www.easa.europa.eu). (2) Large Rotorcraft refers to CS 29 and CS 27 cat A; Small Rotorcraft refers to CS 27 with Maximum Take Off Weight (MTOW) below 3 175 Kg and limited to 4 seats, including pilot; Medium Rotorcraft refers to other CS 27. (3) In Tables 1, 2 and 6 of Part I, the values of the parts and appliances refer to the relevant manufacturers list prices. (4) The MTOW of the initial Type Certificates and subsequently of the majority (more than 50 %) of the related models covered by this Type Certificate determines the applicable MTOW category. (5) High Performance Aircraft in the weight category up to 5 700 kg [12 500 lbs] are those aeroplanes having a Mmo greater than 0,6 and/or a maximum operating altitude above 25 000 ft. They shall be charged as defined in the categories over 5 700 kg[12 500 lbs] up to 22 000 kg. (6) derivative means an amended Type Certificate as defined and applied for by the Type Certificate holder. (7) In Tables 3 and 4 of Part I, Simple, Standard and Complex refer to the following: Simple Standard Complex EASA Supplemental Type Certificate (STC) EASA major design changes EASA major repairs STC, major design change, or repair, only involving current and well-proven justification methods, for which a complete set of data (description, compliance check-list and compliance documents) can be communicated at time of application, and for which the applicant has demonstrated experience, and which can be assessed by the project certification manager alone, or with a limited involvement of a single discipline specialist All other STC, major design changes or repairs Significant (18) STC or major design change Validated STC under a bilateral arrangement Basic (19) Non-basic (19) Non-basic STC (19) when the Certificating Authority (19) has classified the change as significant (18) Validated major design change under a bilateral arrangement Level 2 (19) major design changes when not automatically accepted (20) Level 1 (19) Level 1 (19) major design change when the Certificating Authority (19) has classified the change as significant (18) Validated major repair under a bilateral arrangement N/A (automatic acceptance) Repairs on critical component (19) N/A (8) In Table 7A of Part I, Design Organisations are categorised as follows: Design Organisation Agreement Scope Group A Group B Group C DOA 1 Type certificates holders Highly complex/Large Complex/Small-Medium Less complex/Very small DOA 2 STC/Changes/Repairs Unrestricted Restricted (technical fields) Restricted (aircraft size) DOA 3 Minor Changes/Repairs (9) In Tables 7, 9 and 10 of Part I, the number of staff taken into account is the number of staff related to activities under the scope of the agreement. (10) Certification of products pursuant to Specific Airworthiness Specifications, the related modifications, repairs and their continuing airworthiness, shall be charged as defined in tables 1 to 6. (11) Stand-alone revisions and/or amendments to Aircraft Flight Manual shall be charged like a change to the corresponding product. (12) Small Airships refer to  all Hot Air Airships independent of their size,  Gas Airships up to a volume 2 000 m3; Medium Airships refer to Gas Airships with a volume of more than 2 000 m3 up to 15 000 m3; Large Airships refer to Gas Airships with a volume of more than 15 000 m3. (1) Commission Regulation (EU) No 748/2012 of 3 August 2012 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations (OJ L 224, 21.8.2012, p. 1.). (2) For Derivatives involving Substantial Changes(s) to the Type Design, as described in Subpart B in Section A of the Annex I to Regulation (EC) No 748/2012, the respective Type Certificate or Restricted Type Certificate fee, as defined in Table 1, shall apply. (3) For Supplemental Type Certificates involving Substantial Changes (s) as defined in Subpart B in Section A of the Annex I to Regulation (EC) No 748/2012, the respective Type Certificate or Restricted Type Certificate fee, as defined in Table 1, shall apply. (4) For significant Major Changes, involving Substantial Change(s) as defined in Subpart B in Section A of the Annex I to Regulation (EC) No 748/2012, the respective Type Certificate or Restricted Type Certificate fee, as defined in Table 1, shall apply. (5) The fees set out in this Table shall not apply to minor Changes and Repairs carried out by Design Organisations in accordance with Part 21A.263(c)(2) of Subpart J in Section A of the Annex I to Regulation (EC) No 748/2012. (6) For freighter versions of an aircraft having their own type certificate, a coefficient of 0,85 is applied to the fee for the equivalent passenger version. (7) For holders of multiple Type Certificates and/or multiple Restricted Type Certificates, a reduction to the annual fee is applied to the second and subsequent Type Certificates, or Restricted Type Certificates, in the same category as defined by MTOW or by value of parts and appliances as shown in the following table: Product in identical category Reduction applied to flat fee 1st 0 % 2nd 10 % 3rd 20 % 4th 30 % 5th 40 % 6th 50 % 7th 60 % 8th 70 % 9th 80 % 10th 90 % 11th and subsequent products 100 % (8) For aircraft of which less than 50 examples are registered worldwide, continued airworthiness activities shall be charged on an hourly basis, at the hourly rate set out in Part II (1) of Annex I, up to the level of the fee for the relevant category as defined by MTOW or by value of parts and appliances. The annual flat fee is applicable unless the certificate holder provides evidence that less than 50 samples are registered worldwide. For products, parts and appliances which are not aircraft, the limitation concerns the number of aircraft on which the product, part or appliance in question is installed. (9) The turnover taken into account is the turnover related to activities under the scope of the agreement. (10) Commission Regulation (EC) No 2042/2003 of 20 November 2003 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 315, 28.11.2003, p. 1.). (11) The fee to be paid shall be composed of the flat fee based on the number of staff related plus the flat fee(s) based on technical rating. (12) For organisations holding several A and/or B ratings, only the highest fee shall be charged. For organisations holding one or several C and/or D ratings, every rating shall be charged the C rating fee. (13) The fee to be paid shall be composed of the flat fee plus the flat fee(s) based on technical rating. (14) For organisations holding several A ratings, only the highest fee shall be charged. (15) including travel costs within the Member States (16) This is a non-exhaustive list of tasks. The list of tasks in this Part is subject to periodical revision. Non-inclusion of a task to this Part should not be automatically construed as indicating that the task cannot be performed by the European Aviation Safety Agency. (17) Excluding travel costs (18) Significant is defined in paragraph 21A.101 (b) of the Annex I to Regulation (EC) No 748/2012 (and similarly in FAA 14CFR 21.101 (b)). (19) For the definitions of basic, non-basic, level 1, level 2, critical component and Certificating Authority, see the applicable bilateral agreement under which the validation takes place. (20) Automatic acceptance criteria by EASA for level 2 major changes are defined in the applicable bilateral agreement under which the validation takes place.